Appeal from an award and decision of the State Industrial Board. The sole question presented to this court for review is that of policy coverage. The claimant was a carpenter engaged by an employer doing business at Loon Lake, operating a summer colony, including several build*807ings. Claimant was employed in doing alterations, repairing and remodeling. The policy of workmen’s compensation insurance issued by the carrier covered the claimant and embraced within its scope the work in which the claimant was engaged at the time of the accident. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.